Citation Nr: 0920494	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 27, 2006, 
for the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's informal claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) was 
received by VA on June 27, 2006.

2.  There is no evidence that a formal or informal claim for 
service connection for PTSD was received by VA prior to June 
27, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 
2006, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's earlier effective date claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in June 2006 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in May 2008, after which the claim was 
readjudicated.  This letter notified the veteran of the 
effective date regulations and informed him of the potential 
assignment of disability evaluations.   See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  "In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.  Thus, the Board finds 
that the content requirements of the notice VA is required to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

The veteran claims entitlement to an effective date earlier 
than June 27, 2006, for a grant of service connection for 
PTSD.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if a claim is 
received within 1 year after separation from service; 
otherwise, the effective date of an award of direct service 
connection shall be either the date of receipt of the claim, 
or date entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).

The medical evidence of record shows that the veteran was 
treated for psychiatric complaints at a VA facility on May 
14, 1985.  A subsequent March 2008 letter from personnel at 
the same medical facility characterized the May 1985 
psychiatic complaints as "PTSD issues."  As the medical 
evidence of record clearly shows that the veteran has a 
current diagnosis of PTSD, the May 14, 1985 medical report 
constitutes the earliest medical evidence of the veteran's 
currently diagnosed PTSD.  As such, May 14, 1985 is the date 
entitlement to service connection for PTSD arose for the 
purposes of determining an effective date.

A June 27, 2006 VA report of contact form stated that the 
veteran wanted to add a claim for PTSD to an already pending 
claim of entitlement to an increased evaluation for shell 
fragment wounds.  This submission was then treated as an 
informal claim for service connection for PTSD by VA.  The 
veteran's claims file does not include any other letters or 
documents dated prior to June 27, 2006 which mention PTSD or 
a psychiatric disorder in any manner, let alone with language 
that indicates an intent to apply for service connection for 
PTSD.  Accordingly, there is no indication in the record that 
the veteran intended to file a claim for service connection 
for PTSD, prior to June 27, 2006.  Again, the general rule 
regarding effective dates of awards of service connection, 
pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) 
(2), is that the effective date of the award of service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Accordingly, the 
date of receipt of the veteran's informal claim for service 
connection for PTSD, June 27, 2006, is the appropriate 
effective date for service connection under the provisions of 
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b)(2).

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  
Specifically, he claims that his May 1985 treatment qualifies 
as an informal claim for service connection.  However, the 
evidence of record from May 1985 clearly states that the 
veteran contacted VA for the purposes of marital counseling.  
No VA benefits of any kind were discussED in the evidence of 
record from May 1985 and the veteran did not make any 
statements that would otherwise indicate an intent to apply 
for benefits.  As noted above, there is no evidence of any 
kind that VA received a formal or informal claim for service 
connection for PTSD from the veteran or his representative 
prior to June 27, 2006.  38 C.F.R. § 3.155 (2008).  As such, 
even though the evidence of record indicates that the 
veteran's PTSD symptoms are documented as early as May 14, 
1985, there is no evidence of record that meets the 
requirements for a claim dated prior to June 27, 2006, and 
thus an effective date earlier than June 27, 2006 for the 
grant of service-connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence that 
the veteran filed, or intended to file, a formal or informal 
claim for service connection for PTSD prior to June 27, 2006, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date earlier than June 27, 2006, for the grant 
of service connection for PTSD is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


